Citation Nr: 0831456	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  94-24 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for tarsal tunnel syndrome of the right foot from April 6, 
2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active military service from December 1979 to 
July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating determination 
of the Providence, Rhode Island, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for tarsal tunnel syndrome and evaluated the 
condition as 20 percent disabling.

The veteran appeared at a hearing at the RO in July 1994.

This matter was previously before the Board in January 2005, 
when it was remanded for additional development.  It was 
returned to the Board in April 2006.  The Board granted 
entitlement to a 20 percent evaluation for tarsal tunnel 
syndrome of the right foot for the period from July 3, 1992 
to April 5, 2004.  That appeal is final, and the Board will 
not revisit the evaluation of the veteran's tarsal tunnel 
syndrome of the right foot for the period prior to April 6, 
2004.  Two other appeals addressed by the Board in April 2006 
are also final. 

The issue of entitlement to an evaluation in excess of 20 
percent for the veteran's right tarsal syndrome from April 6, 
2004 was remanded by the April 2006 Board decision in order 
to afford the veteran an additional VA examination.  It has 
now been returned to the Board for further appellate 
consideration.  


FINDING OF FACT

The veteran's tarsal tunnel syndrome is manifested by 4/5 
strength in the right foot and complaints of pain with no 
more than severe incomplete paralysis of the tibial nerve 
during the period from April 6, 2004; complete paralysis or 
severe foot disability has not been demonstrated.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for tarsal tunnel syndrome of the right foot for the 
period beginning April 6, 2004 have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.71a, 
4.123, 4.124a, Diagnostic Codes 5284, 8725 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  The veteran has alleged no prejudice in this 
case.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran's claim 
was remanded for additional development in April 2006.  The 
veteran was scheduled for new VA foot and neurologic 
examinations in March 2007, to evaluate the right foot 
disability.  Because the veteran was an employee of the 
nearest VA Medical Center, he was scheduled for examinations 
at the Boston VA Medical Center, approximately 45 miles from 
his home.  He reported that he did not want to go to Boston 
for the examinations, and the record shows that the 
examinations were cancelled by the veteran.  

The veteran has not explained why he was unwilling to travel 
to the Boston VA Medical Center.  He has not offered good 
cause for failing to attend the examinations.  He obviously 
received notice of the examinations, and the Boards previous 
remand explained why the examinations were needed.  Where a 
veteran fails without good cause to report for a necessary 
examination scheduled in conjunction with an original claim, 
the claim will be decided on the basis of the evidence of 
record.  38 C.F.R. § 3.655(a), (b) (2007).  Therefore, the 
Board will evaluate his disability based on the evidence of 
record.  In this regard, all reported VA treatment records 
have been obtained.  There is no indication of the existence 
of additional evidence to substantiate the claim; the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

As noted above, the Board has already issued a decision in 
the evaluation of the veteran's disability prior to April 6, 
2004.  Therefore, the relevant evidence for consideration 
will be dated from April 6, 2004 to the present.  

The veteran was afforded a VA examination of his feet on 
April 6, 2004.  He reported persistent heel pain and not 
being able to stand for long periods of time.  He also noted 
being limited in ambulation.

Physical examination revealed that the veteran had palpable 
pedal pulses.  There was decreased sensation around the area 
of the plantar heel.  There was tenderness along the plantar 
medial aspect in the distribution of the medial calcaneal 
nerve of the right foot.  Muscle strength was "significantly 
reduced," approximately 4/5 in all muscle compartments.  
There was no blatant erythema.  Mild edema was observed. 
Radiographs revealed contracture at 2-5 at the distal and 
proximal interphalangeal joints.  The examiner noted that the 
surgery incision could have caused iatrogenic nerve damage, 
particularly with the medial calcaneal branch of the 
posterior tibial nerves.  The veteran was noted to have 
experienced some sensory loss in this area and chronic pain.  

VA treatment records dated from April 2004 to November 2007 
show that the veteran complained of chronic pain in multiple 
joints, including his right foot.  

Records dated in July 2004, show that the veteran complained 
of diffuse chronic pain of the knees, feet, and hands.  The 
pain was worsening in both feet.  An X-ray study yielded an 
impression of normal feet.  

In September 2004, the veteran was seen with complaints of 
worsening foot pain.

The RO has evaluated the veteran's disability under a 
hyphenated diagnostic code consisting of DC 5284, for 
disability of the foot, and DC 8725, neuralgia of the 
posterior tibial nerve, which in turn is evaluated on the 
basis of the degree of complete or partial paralysis of that 
nerve.

Under Diagnostic Code 8525, a 10 percent evaluation may be 
assigned for mild or moderate incomplete paralysis of the 
posterior tibial nerve.  A 20 percent evaluation requires 
severe incomplete paralysis.  A 30 percent rating requires 
complete paralysis with paralysis of all muscles of the sole 
of the foot (frequently with painful paralysis of a causalgia 
nature), an inability to flex the toes, weakened adduction, 
and impaired plantar flexion.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a moderate 
foot injury warrants a 10 percent rating.  A moderately 
severe foot injury warrants a 20 percent rating.  A severe 
foot injury warrants a 30 percent evaluation.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. § 
4.124.

With certain exceptions, disability from the diseases of the 
cranial nerves and their residuals may be rated from 10 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
38 C.F.R. § 4.124a.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  However, these 
provisions are not for consideration where the veteran is in 
receipt of the highest rating based on limitation of motion 
and a higher rating requires ankylosis.  Johnston v. Brown, 
10 Vet. App. 80, 84-5 (1997).

Except as otherwise provided in the Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  The anti- pyramiding 
provisions of 38 C.F.R. § 4.14, however, provide that 
evaluation of the same disability under various diagnoses is 
to be avoided.

The Court has held that conditions are to be rated separately 
where the rating criteria are entirely separate, but that 
where they constitute the "same disability" or the "same 
manifestation" separate ratings are precluded under 38 C.F.R. 
§ 4.14. Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The 
criteria listed in DCs 8525 and 5284 overlap as DC 5284 
encompasses all disabilities related to the foot and DC 8525 
also compensate disability of the foot.  Separate evaluations 
under these codes would not be warranted.

Since 1992 the veteran has exhibited some of the symptoms of 
neuritis described in 38 C.F.R. § 4.123.  These symptoms have 
included constant pain, and sensory disturbance in the form 
of diminished pin prick.  The record contains little 
information as to whether there was loss of reflexes or 
atrophy but they do document the veteran's difficulty walking 
or standing.  The provisions of 38 C.F.R. § 4.123 provide a 
maximum rating for neuritis equivalent to the rating for 
severe incomplete paralysis.  A 20 percent evaluation is the 
highest rating for neuritis.  38 C.F.R. § 4.123.  

When there is a question as to which of two evaluations 
should be applied, the higher rating will be awarded. 38 
C.F.R. § 4.7.  It is also not anticipated that all the 
criteria specified for a specific rating be met before that 
evaluation can be awarded.  38 C.F.R. § 4.21.

The veteran has not been shown to have complete paralysis of 
all muscles of the foot, as would be required for a rating 
based on complete paralysis of the tibial nerve.  The April 
2004 examination report states that muscle strength was 
significantly reduced, but muscle strength of 4/5 in all 
muscle compartments shows considerable remaining strength and 
shows that the veteran does not have complete paralysis of 
all muscles of the foot.  Without complete paralysis, the 
current 20 percent evaluation for severe incomplete paralysis 
is the highest rating that can be awarded.  38 C.F.R. 
§ 4.124a, Code 8525.  

Similarly, the records dated subsequent to April 2004 have 
shown complaints of pain diminished strength and sensation.  
However, there were no other specific findings, and the July 
2004 X-ray study was normal.  The veteran reportedly has a 
steady gait, and although he experiences chronic heel pain, 
is able to ambulate and stand although not for long periods 
of time.  These findings do not equate to a severe foot 
disability.  38 C.F.R. § 4.71a, Code 5284.  

In reaching this decision, the Board has considered whether a 
staged rating is appropriate for the period on appeal.  Such 
a rating is not appropriate in this case.  There is only a 
single VA examination for consideration, and no other medical 
evidence that would demonstrate a period of symptomatology 
that would merit an evaluation in excess of the 20 percent 
evaluation currently in effect.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

As just discussed the veteran's symptomatology is 
contemplated in the rating criteria.  He has not reported 
interference with employment, periods of hospitalization or 
other exceptional factors.  Hence referral for consideration 
of an extraschedular rating is not warranted.

In sum, the veteran's symptomatology has not approached that 
demonstrating a severe foot disability under DC 5284 or that 
akin to complete paralysis of all muscles of the sole of the 
foot, an inability to flex the toes, or weakened adduction as 
is required under DC 8525, at any time during the course of 
this appeal.


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for tarsal tunnel syndrome of the right foot from 
April 6, 2004 is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


